Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2 and 4-16 is pending and examined below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 4-8, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2012/0077076).
Regarding claim 1, Cheng discloses a non-aqueous electrolytic solution for a lithium ion secondary cell (see abstract and paragraph [0040]), comprising: 
an electrolyte salt including a fluorine atom (i.e. LiPF6, LiBF4, etc., see paragraph [0065]); 
a non-aqueous solvent capable of dissolving the electrolyte salt (see paragraphs [0003], [0066]); and 
a heteroaromatic dicarboxylic acid anhydride (see abstract) compound as an additive represented by the one of the following:



    PNG
    media_image1.png
    332
    316
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    343
    317
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    344
    317
    media_image3.png
    Greyscale
(see fig. 1, paragraph [0007], [0040]-[0041], [0049] and [0064]);
each of which reads on formula II, 
    PNG
    media_image4.png
    198
    287
    media_image4.png
    Greyscale

wherein R4 to R7 are independently represent CH or N, and any one or any two of R4 to R7 are N. 
As Cheng discloses choosing from a finite number of identified, predictable solutions i.e., heteroaromatic dicarboxylic acid anhydride compound, one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success.

Regarding claim 4, Cheng discloses a lithium ion secondary cell comprising the non-aqueous electrolytic solution for a lithium ion secondary cell according to claim 1 (see fig. 38, paragraph [0038], [0087]).

Regarding claim 5, Cheng discloses a non-aqueous electrolytic solution for a lithium ion secondary cell according to claim 1, wherein an amount of the heteroaromatic dicarboxylic acid anhydride is 0.1% by mass or more (see paragraphs [0014]-[0016], [0023], [0078], i.e. 0.3%).

Regarding claim 6, Cheng discloses a non-aqueous electrolytic solution for a lithium ion secondary cell according to claim 1, wherein an amount of the heteroaromatic dicarboxylic acid anhydride is 3% by mass or less (see paragraphs [0014]-[0016], [0023], [0078], i.e. 0.3%).

Regarding claim 7, Cheng discloses a non-aqueous electrolytic solution for a lithium ion secondary cell according to claim 1, wherein an amount of the heteroaromatic dicarboxylic acid anhydride is 0.1% by mass to 3% by mass (see paragraphs [0014]-[0016], [0023], [0078], i.e. 0.3%).

Regarding claim 8, Cheng discloses a non-aqueous electrolytic solution for a lithium ion secondary cell according to claim 1, wherein an amount of the heteroaromatic dicarboxylic acid anhydride is 0.3% by mass (see paragraphs [0014]-[0016], [0023], [0078], i.e. 0.3%), and in alternate embodiments wherein an amount of the heteroaromatic dicarboxylic acid anhydride is 0.5% by mass to 1% by mass (see paragraph [0018]-[0019] and [0076]).
The court has held it would be obvious to try differences in variables will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05.

Regarding claim 14, Cheng discloses a non-aqueous electrolytic solution for a lithium ion secondary cell according to claim 1, wherein the heteroaromatic dicarboxylic acid anhydride represented by the formula (II) is 2,3-pyridinedicarboxylic anhydride (see fig. 1, paragraph [0064], and discussion of claim 1).

Regarding claim 15, Cheng discloses a non-aqueous electrolytic solution for a lithium ion secondary cell according to claim 1, wherein the non-aqueous solvent includes ethylene carbonate (EC), dimethyl carbonate (DMC), and ethyl methyl carbonate (EMC) (see paragraph [0066]).
As Cheng discloses choosing from a finite number of identified, predictable solutions i.e., multiple combinations of carbonate solvents, one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success.

Claims 2, 9-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. as applied to claim 1 above, and further in view of Yamamoto et al. (JP 2017-041355) and Zhang et al. (Fluoroethylene Carbonate Additives to Render Uniform Li Deposits in Lithium Metal Batteries).
Regarding claim 2, modified Cheng discloses a non-aqueous electrolytic solution for a lithium ion secondary cell according to claim 1, but does not disclose the electrolytic solution further comprises fluoroethylene carbonate. Cheng does disclose the electrolytic solutions comprises a number of additives (i.e. functional additives) but does not detail said additives (see paragraph [0003]). 
Yamamoto and Zheng are analogous art to Cheng as Yamamoto discloses an electrolytic solution for a lithium battery comprising a non-aqueous solvent, with a lithium solvent, comprising a dicarboxylic acid anhydride compound additive (see paragraphs [0001]-[0028]). Like Cheng, Yamamoto discloses a number of additives to said electrolytic solution, wherein one of the possible additives is fluoroethylene carbonate (see Yamamoto paragraphs [0025]-[0026]). Further, Zheng discloses fluoroethylene carbonate (FEC) additives which are used to form a LiF-rich solid electrolyte interphase (SEI). Specifically, the FEC-induced SEI layer is compact and stable, and thus beneficial to obtain a uniform morphology of Li deposits (see Zhang abstract and pages 1-4).
Therefore, it would be obvious to a person having ordinary skill in the art to utilize the known additive of fluoroethylene carbonate in the electrolytic solution of Cheng as fluoroethylene carbonate improves stability of the SEI.

Regarding claim 9, modified Cheng discloses a non-aqueous electrolytic solution for a lithium ion secondary cell according to claim 2, wherein an amount of the fluoroethylene carbonate is 0.5% by mass to 50% by mass (see Zhang page 1-4, i.e. 5%).

Regarding claim 10, modified Cheng discloses a non-aqueous electrolytic solution for a lithium ion secondary cell according to claim 2, wherein an amount of the fluoroethylene carbonate is about 5%, but does not disclose 8% by mass to 20% by mass. 
The court has held it would be obvious to try differences in variables will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05.

Regarding claim 11, modified Cheng discloses a non-aqueous electrolytic solution for a lithium ion secondary cell according to claim 1, but does not specifically disclose the solution further comprising a gas-generating agent.
Yamamoto discloses the non-aqueous solvent includes ethylene carbonate (EC), dimethyl carbonate (DMC), and ethyl methyl carbonate (EMC) are gas-generating (see Yamamoto paragraph [0021]-[0022]. See Cheng paragraph [0066] for included solvents). Therefore, Cheng discloses the solution further comprises a gas-generating agent.

Regarding claim 12, Cheng discloses a non-aqueous electrolytic solution for a lithium ion secondary cell according to claim 11, wherein the non-aqueous solvent includes two or more carbonates (see paragraphs [0066]).

Regarding claim 13, Cheng discloses a non-aqueous electrolytic solution for a lithium ion secondary cell according to claim 12, wherein the heteroaromatic dicarboxylic acid anhydride represented by the formula (II) is 2,3-pyridinedicarboxylic anhydride (see fig. 1, paragraph [0064], and discussion of claim 1).

Regarding claim 16, Cheng discloses a non-aqueous electrolytic solution for a lithium ion secondary cell according to claim 13, wherein the non-aqueous solvent includes ethylene carbonate (EC), dimethyl carbonate (DMC), and ethyl methyl carbonate (EMC) (see paragraph [0066]).
As Cheng discloses choosing from a finite number of identified, predictable solutions i.e., multiple combinations of carbonate solvents, one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hibara (JP 2001-307770).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721